Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to Claim 27:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein for each phase interpolator a ratio of the first weighting factor wi,1 to the second weighting factor wi,2 of the respective phase interpolator corresponds to a sum of a non-negative integer constant C and a respective number of li serially connected phase shifters coupled between the input port and the first input terminal of the respective phase interpolator divided by (n - li - C).
In regard to Claim 30:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein a first subset of the plurality of phase shifters comprises n > 1 serially connected phase shifters and is coupled between the first and the second input terminal of the first phase interpolator, wherein a different second subset of the plurality of phase shifters comprises n serially connected phase shifters and is coupled between the first and the second input terminal of the second phase interpolator; wherein the first and the second subset of phase shifters are connected in series.
In regard to Claim 31:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:

In regard to Claim 32:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein a first subset of the plurality of phase shifters comprises n > 1 serially connected phase shifters and is coupled between the first and the second input terminal of the first phase interpolator, wherein a different second subset of the plurality of phase shifters comprises n serially connected phase shifters and is coupled between the first and the second input terminal of the second phase interpolator; wherein the first and the second subset of the plurality of phase shifters are each configured to provide a phase shift of 360° within a predefined tolerance range.
In regard to Claim 41: 
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein a subset of the plurality of phase shifters comprises n > 1 serially connected phase shifters and is coupled between the first and the second input terminal of the phase interpolator; and a signal splitter coupled between two serially connected phase shifters and configured to provide an output signal of a phase shifter preceding the signal splitter at an output terminal of the signal splitter.
In regard to Claim 45:

wherein a first subset of the plurality of phase shifters comprises n > 1 serially connected phase shifters and is coupled between the first and the second input terminal of the first phase interpolator, wherein a different second subset of the plurality of phase shifters comprises n serially connected phase shifters and is coupled between the first and the second input terminal of the second phase interpolator; and an edge combiner circuit, wherein a first clock input terminal of the edge combiner circuit is connected to the output terminal of the first phase interpolator of the multiphase signal generator, wherein a second clock input terminal of the edge combiner circuit is connected to the output terminal of the second phase interpolator of the multiphase signal generator, wherein an output terminal of the edge combiner circuit corresponds to an output port of the frequency multiplier.
In regard to Claim 48:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
generating a first output signal with a phase interpolated from the weighted phase of the first input signal and the weighted phase of the second input signal; weighting a phase of the third input signal with a third weighting factor w2,1 and a phase of the fourth input signal with a fourth weighting factor w2,2, wherein a ratio w2,1/w2,2 corresponds to (C + l)/(n - l - C); and generating a second output signal with a phase interpolated from the weighted phase of the third input signal and the weighted phase of the fourth input signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896